DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/16/2021 has been entered. Claims 1-3, 6-15, and 17-20 remain pending in the application, claims 4 and 16 have been cancelled, and claims 21-22 have been added. 
Response to Arguments
	Applicant’s amendments/arguments with respect to the claims have overcome the interpretation of the rejection previously set forth in the Non-Final Office Action mailed 09/04/2021. Arguments directed to the claims as amended/argued are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the orifice" in lines 11, 12, and 13. It is unclear whether the obstruction has to be recessed from an opening or flush with the opening of one orifice, or of the one or more orifices as previously introduced in claim 17. For the purposes of examination, the Office will 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US Patent 7,153,316).
With regards to claim 1, McDonald discloses (Figures 1-9) a tool 74 for removing a lenticule tissue from a cornea of a patient, comprising: 
an elongated body 80 having an internal air channel (Col 5 lines 30-56); and 
an elongated tip 76 extending from the body 80 and having an internal air channel 93 in air 5communication with the air channel of the body 80 (Col 5 lines 30-56), 
wherein the tip 76 has a straight portion 84 which extends from the body 80 and a curved portion 86 at a distal end of the tip 76, an orientation of the curved portion 86 and an orientation of the straight portion 84 forming an angle between 120 to 150 degrees (Col 6 lines 15-18 – vertical angle of the intersecting sections ranges from 40-60 degrees, meaning the angle adjacent (which would correspond to that angular curvature) is 120-140 degrees), 

With regards to claim 2, McDonald discloses wherein the curved portion 86 is convex towards the straight portion 84 and has a curvature of approximately 7.5 mm radius (Figure 7; Col 5 lines 45-47 – the radius of curvature is contemplated to range from about 8 mm to about 12 mm, satisfying the approximately 7.5 mm radius since 8 mm is approximately 7.5 mm when rounded).
With regards to claim 3, McDonald discloses wherein the body 80 includes a vacuum source 82 (Figure 6) for generating a negative pressure in the internal air channel of the body 80 (Col 5 lines 50-54 – plunger can be depressed and thus can be pulled back to create negative pressure).
With regards to claim 6, McDonald discloses wherein each of the one or more orifices 92 have a round shape (Figure 7).
With regards to claim 21, McDonald discloses wherein the body 80 includes a port (a port is defined by its broadest reasonable interpretation as an opening, the syringe plunger 82 effectively moves inside and outside the elongated body 80, therefore the movement of the syringe plunger 82 is moving into and out of a port location on the proximal end of the elongated body 80) adapted to be connected to a vacuum source 82 (Figure 6) for generating a negative pressure in the internal air channel of the body 80 (Col 5 lines 50-54 – plunger can be depressed and thus can be pulled back to create negative pressure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US PGPub 2014/0236163), hereinafter known as “Olson.”
With regards to claim 1, Olson discloses (Figures 1-3B) a tool 200/300 for removing a lenticule tissue from a cornea of a patient (Abstract), comprising: 
an elongated body (suction source 206, not labeled in figures 3A-3B proximal to stem 304) having an internal air channel (paragraphs 23, 34-35, and 37); and 
an elongated tip 302/304 extending from the body 206 (suction source) and having an internal air channel in air 5communication with the air channel of the body (paragraphs 23, 34-35, and 37), 
wherein the tip 302/304 has a straight portion 304 which extends from the body and a curved portion 302 at a distal end of the tip 304, 
wherein the tip 302 has one or more orifices (distal end of 302/202; paragraph 23) disposed on a side of the curved portion 302 that bends towards the straight portion 304 (any side of the curved 

    PNG
    media_image1.png
    574
    552
    media_image1.png
    Greyscale

Olson is silent wherein an orientation of the curved portion and an orientation of the straight portion forming an angle between 120 to 150 degrees.
Olson does disclose in paragraphs 30 and 31 an adjustment of the angle for facilitating access of the intraocular manipulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olson to have the claimed angle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
With regards to claim 3, Olson discloses wherein the body includes a vacuum source for generating a negative pressure in the internal air channel of the body (paragraphs 22 and 35).
With regards to claim 6, Olson discloses wherein each of the one or more orifices have a round shape (Figure 3B, distal end of 302).
With regards to claim 8, Olson discloses further comprising one or more flexible skirts 311 each disposed around one of the one or more orifices (paragraph 28). 
With regards to claim 14, Olson discloses (Figures 1-3B) a tool 200/300 for removing a lenticule tissue from a cornea of a patient (Abstract), comprising: 
an elongated body (suction source 206, not labeled in figures 3A-3B proximal to stem 304) having an internal air channel (paragraphs 23, 34-35, and 37); and 
an elongated tip 302/304 extending from the body 206 (suction source) and having an internal air channel in air 5communication with the air channel of the body (paragraphs 23, 34-35, and 37), 
wherein the tip 302/304 has a first portion 304 which extends from the body and a second portion 302 at a distal end of the tip 304, and 3013Patent Attorney Docket No. JSV7037USNP1 
wherein the second portion 304 of the tip 302/304 has one or more orifices (distal end of 302/202; paragraph 23) in air communication with the internal air channel of the tip (paragraph 23), and
one flexible skirt 311 (paragraph 28) disposed around one of the orifices (attached at the distal end of the intraocular manipulator 300, figure 3A), wherein the flexible skirt 311 has an elongated bowl 

    PNG
    media_image2.png
    641
    504
    media_image2.png
    Greyscale

Olson is silent wherein an orientation of the second portion and an orientation of the first portion forming an angle between 120 to 150 degrees.
Olson does disclose in paragraphs 30 and 31 an adjustment of the angle for facilitating access of the intraocular manipulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olson to have the claimed angle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Olson 
With regards to claim 15, Olson further discloses wherein the one or more orifices include a single orifice (distal end of 302; paragraph 28) formed by an end opening of the tip 302.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Charles et al. (US PGPub 2018/0296391), hereinafter known as “Charles”.
With regards to claim 7, McDonald discloses the tool for removing a lenticule tissue as claimed in claim 1. McDonald is silent wherein a total area of the one or more orifices is greater than a cross-sectional area of the internal channel of the tip.
However, in the same field of endeavor, Charles teaches (Figure 5C) wherein a total area of the one or more orifices (34a-34d) is greater than a cross-sectional area of the internal channel of the tip 28 (34a-34d show a length and width that covers a full side of the tip 28, therefore the sum of each orifice would be greater than a cross-sectional cut of the tip 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald for the larger orifices of Charles for the purpose of providing a larger area of vacuum force effectiveness via improvement of the air flow rate (Paragraph 54 of Charles).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Urich et al. (US PGPub 2006/0173404), hereinafter known as “Urich.”
With regards to claim 9, McDonald discloses (Figures 1-9) a tool 74 for removing a lenticule tissue from a cornea of a patient, comprising:  
5an elongated body 80 having a first end (distal end) and a second end (proximal end), the body 80 having an internal air channel (Col 5 lines 30-56) and a mechanism 82 for generating a negative pressure in the internal air channel (Col 5 lines 50-54 – plunger can be depressed and thus can be pulled back to create negative pressure),
an elongated tip 76 extending from the first end of the body 80 and having an internal air channel 93 in air communication with the air channel of the body 80 (Col 5 lines 30-56), 
wherein the tip 76 has a straight portion 84 which extends from the body 80 and a curved portion 86 at a distal end of the tip 76, an orientation of the curved portion 86 and an orientation of the straight portion 84 forming an angle between 120 to 150 degrees (Col 6 lines 15-18 – vertical angle of the intersecting sections ranges from 40-60 degrees, meaning the angle adjacent (which would correspond to that angular curvature) is 120-140 degrees)10, and 
wherein the tip 76 has one or more orifices 92/88 disposed on a side of the curved portion 86 and in air communication with the internal air channel 93 of the tip 76, the one or more 10orifices 92/88 facing a direction that lies within a plane that contains the curved portion 86 and the straight portion 84.
McDonald is silent wherein the mechanism including a flexible and resilient diaphragm which is located on the body between the first and second ends and away from the second end and exposed to an exterior of the body, wherein the diaphragm defines a closed periphery and is joined to a rigid portion of the body around the entire periphery.
However, in the same field of endeavor, Urich teaches (Figures 1) a similar tool 10 wherein a mechanism including a flexible and resilient diaphragm 50 (paragraphs 32-33 – reflux bulb) which is located on the body 12 between the first and second ends and away from the second end and exposed to an exterior of the body 12, wherein the diaphragm 50 defines a closed periphery and is joined to a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the syringe plunger of McDonald for the bulb as taught by Urich. The difference between the prior art and the claimed invention is that McDonald does not teach a flexible and resilient diaphragm. Urich teaches (see Fig 1) a similar tool comprising a flexible and resilient diaphragm (reflux bulb).  Accordingly, the prior art references teach that it is known that the syringe plunger of McDonald and the bulb of Urich are elements that are functional equivalents for providing fluid transfer to the eye.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the bulb taught by Urich for the syringe plunger of McDonald because both elements were equivalents and would have resulted in the predictable results for providing air/vacuum within the art.
With regards to claim 10, McDonald further discloses wherein the curved portion 86 is convex towards the straight portion 84 and has a curvature of approximately 7.5 mm radius (Figure 7; Col 5 lines 45-47 – the radius of curvature is contemplated to range from about 8 mm to about 12 mm, satisfying the approximately 7.5 mm radius since 8 mm is approximately 7.5 mm when rounded).
With regards to claim 11, McDonald further discloses wherein each of the one or more orifices 92 have a round shape (Figure 7).
Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Urich.
With regards to claim 9, Olson discloses (Figures 1-3B) a tool 200/300 for removing a lenticule tissue from a cornea of a patient (Abstract), comprising:  

an elongated tip 302/304 extending from the first end of the body and having an internal air channel (paragraphs 23, 34-35, 37) in air communication with the air channel of the body 206, 
wherein the tip 302/304 has a straight portion 304 which extends from the body and a curved portion 302 at a distal end of the tip 304 10, and 
wherein the tip 302 has one or more orifices (distal end of 302/202; paragraph 23) disposed on a side of the curved portion 302 and in air communication with the internal air channel of the tip 304, the one or more 10orifices (distal end of 302/202; paragraph 23) facing a direction that lies within a plane that contains the curved portion 302 and the straight portion 304 (paragraph 28 – 302 is rotatable).
Olson is silent wherein an orientation of the curved portion and an orientation of the straight portion forming an angle between 120 to 150 degrees.
Olson does disclose in paragraphs 30 and 31 an adjustment of the angle for facilitating access of the intraocular manipulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olson to have the claimed angle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Olson would not operate differently with the claimed angle and since the angle would just cause further facilitation/manipulation of the device and would function appropriately having the claimed angle. 

However, in the same field of endeavor, Urich teaches (Figures 1) a similar tool 10 wherein a mechanism including a flexible and resilient diaphragm 50 (paragraphs 32-33 – reflux bulb) which is located on the body 12 between the first and second ends and away from the second end and exposed to an exterior of the body 12, wherein the diaphragm 50 defines a closed periphery and is joined to a rigid portion of the body 12 around the entire periphery (see Figure 1, reflux bulb 50 surrounds the body 12). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suction source of Olson for the bulb as taught by Urich. The difference between the prior art and the claimed invention is that Olson does not teach a flexible and resilient diaphragm. Urich teaches (see Fig 1) a similar tool comprising a flexible and resilient diaphragm (reflux bulb).  Accordingly, the prior art references teach that it is known that the suction source of Olson and the bulb of Urich are elements that are functional equivalents for providing fluid transfer to the eye.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the bulb taught by Urich for the suction source of Olson because both elements were equivalents and would have resulted in the predictable results for providing air/vacuum within the art.
With regards to claim 11, Olson further discloses wherein each of the one or more orifices have a round shape (Figure 3B, distal end of 302).
With regards to claim 13, Olson discloses further comprising one or more flexible skirts 311 each disposed around one of the one or more orifices (paragraph 28). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald/Urich as applied to claim 9 above, and further in view of Charles.
With regards to claim 12, McDonald/Urich disclose the tool as claimed in claim 9. McDonald/Urich are silent wherein a total area of the one or more orifices is greater than a cross-sectional area of the internal channel of the tip.
However, in the same field of endeavor, Charles teaches (Figure 5C) wherein a total area of the one or more orifices (34a-34d) is greater than a cross-sectional area of the internal channel of the tip 28 (34a-34d show a length and width that covers a full side of the tip 28, therefore the sum of each orifice would be greater than a cross-sectional cut of the tip 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald/Urich for the larger orifices of Charles for the purpose of providing a larger area of vacuum force effectiveness via improvement of the air flow rate (Paragraph 54 of Charles).	
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Honda (US Patent 9,662,097), as evidenced by Iseli et al. (US PGPub 2015/0257928), hereinafter known as “Iseli.”
With regards to claim 17, McDonald discloses (Figures 1-9) a tool 74 for removing a lenticule tissue from a cornea of a patient, comprising: 
an elongated body 80 having an internal air channel (Col 5 lines 30-56); and 
an elongated tip 76 extending from the body 80 and having an internal air channel 93 in air 5communication with the air channel of the body 80 (Col 5 lines 30-56), 
wherein the tip 76 has a first portion 84 which extends from the body 80 and a second portion 86 at a distal end of the tip 76, an orientation of the second portion 86 and an orientation of the first portion 84 forming an angle between 120 to 150 degrees (Col 6 lines 15-18 – vertical angle of the intersecting sections ranges from 40-60 degrees, meaning the angle adjacent (which would correspond to that angular curvature) is 120-140 degrees), and 3013Patent Attorney Docket No. JSV7037USNP1 
wherein the second portion 86 of the tip 76 include one or more orifices 88 in air communication with the internal air channel 93 of the tip 76. 
McDonald is silent to an obstruction inside at least one of the one or more orifices, the obstruction being either recessed from an opening of the orifice or flush with the opening of the orifice, the obstruction 25including one or more of: a rib, a cross, a mesh, and a disk with slits, wherein the obstruction is no larger than the orifice and is disposed across the orifice.
However, in the same field of endeavor, Honda teaches (Figures 1-2) a surgical tool used for suctioning (Col 5 lines 54-64) which comprises an obstruction 56 inside the orifice 52 (obstruction 56 is located inside housing 51 which contains the orifice 52), the obstruction 56 being recessed from an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of McDonald for the obstruction of Honda for the purpose of preventing the passage of unwanted calculus which has been retrieved through operation (Col 6 lines 1-4 of Honda) that may be harmful/unsafe/unnecessary as evidenced by Iseli. Iseli discloses in paragraph 61 ”the suction system(s) may be constructed such that its distal openings are covered by a strainer, filter, mesh, or a porous material suitable for preventing tissue from being sucked by the suction system(s) and/or for avoiding that the suction system(s) become clogged.” Although the prior art of Honda is not in the art regarding the removal of lenticule tissue, the obstruction within the passageway is pertinent to one of ordinary skill in the art for the motivation provided above as evidenced by Iseli, and therefore would be obvious to add the obstruction of Honda into the passageway of McDonald’s elongated tip.
With regards to claim 18, McDonald further discloses wherein the one or more orifices include a single orifice 88 formed by an end opening of the tip 76 (Col 5 lines 54-56 of McDonald).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Honda, as evidenced by Iseli.
With regards to claim 17, Olson discloses (Figures 1-3B) a tool 200/300 for removing a lenticule tissue from a cornea of a patient (Abstract), comprising: 
an elongated body (suction source 206, not labeled in figures 3A-3B proximal to stem 304) having an internal air channel (paragraphs 23, 34-35, and 37); and 

wherein the tip 302/304 has a first portion 304 which extends from the body and a second portion 302 at a distal end of the tip 304, and 3013Patent Attorney Docket No. JSV7037USNP1 
wherein the second portion 304 of the tip 302/304 has one or more orifices (distal end of 302/202; paragraph 23) in air communication with the internal air channel of the tip (paragraph 23).
Olson is silent wherein an orientation of the second portion and an orientation of the first portion forming an angle between 120 to 150 degrees.
Olson does disclose in paragraphs 30 and 31 an adjustment of the angle for facilitating access of the intraocular manipulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Olson to have the claimed angle since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Olson would not operate differently with the claimed angle and since the angle would just cause further facilitation/manipulation of the device and would function appropriately having the claimed angle. 3013PatentAttorney Docket No. JSV7037USNP1
Olson is also to an obstruction inside at least one of the one or more orifices, the obstruction being either recessed from an opening of the orifice or flush with the opening of the orifice, the obstruction 25including one or more of: a rib, a cross, a mesh, and a disk with slits, wherein the obstruction is no larger than the orifice and is disposed across the orifice.
However, in the same field of endeavor, Honda teaches (Figures 1-2) a surgical tool used for suctioning (Col 5 lines 54-64) which comprises an obstruction 56 inside the orifice 52 (obstruction 56 is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Olson for the obstruction of Honda for the purpose of preventing the passage of unwanted calculus which has been retrieved through operation (Col 6 lines 1-4 of Honda) that may be harmful/unsafe/unnecessary as evidenced by Iseli. Iseli discloses in paragraph 61 “the suction system(s) may be constructed such that its distal openings are covered by a strainer, filter, mesh, or a porous material suitable for preventing tissue from being sucked by the suction system(s) and/or for avoiding that the suction system(s) become clogged.” Although the prior art of Honda is not in the art regarding the removal of lenticule tissue, the obstruction within the passageway is pertinent to one of ordinary skill in the art for the motivation provided above as evidenced by Iseli, and therefore would be obvious to add the obstruction of Honda into the passageway of Olson’s elongated tip.
With regards to claim 18, Olson further discloses wherein the one or more orifices include a single orifice (distal end of 302; paragraph 28) formed by an end opening of the tip 302.
With regards to claim 19, Olson further discloses comprising one or more flexible skirts 311 each disposed around one of the one or more orifices (paragraph 28). 
With regards to claim 20, Olson disclose the tool as claimed in claim 14. Olson is silent to an obstruction inside at least one of the one or more orifices.
However, in the same field of endeavor, Honda teaches (Figures 1-2) a surgical tool used for suctioning (Col 5 lines 54-64) which comprises an obstruction 56 inside the orifice 52 (obstruction 56 is located inside housing 51 which contains the orifice 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Olson for the obstruction of Honda for the purpose of preventing the passage of unwanted calculus which has been retrieved through operation (Col 6 lines 1-4 of Honda) that may be harmful/unsafe/unnecessary as evidenced by Iseli. Iseli discloses in paragraph 61 “the suction system(s) may be constructed such that its distal openings are covered by a strainer, filter, mesh, or a porous material suitable for preventing tissue from being sucked by the suction system(s) and/or for avoiding that the suction system(s) become clogged.” Although the .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Grueebler et al. (US PGPub 2020/0188561), hereinafter known as “Grueebler.”
	With regards to claim 22, McDonald discloses the tool as claimed in claim 21. McDonald is silent wherein the body further includes an additional orifice in air communication with the internal air channel of the body, the additional orifice being separate from the port and being located on a portion of the body that has a larger diameter than a diameter of the tip where the one or more orifices are located.
However, Grueebler, in the same field of endeavor, teaches (Figure 1) wherein the body 102 further includes an additional orifice 104 in air communication with the internal air channel of the body 102 (paragraph 19), the additional orifice 104 being separate from the port (proximal end) and being located on a portion of the body 102 that has a larger diameter than a diameter of the tip 105 where the one or more orifices are located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WADE MILES/Primary Examiner, Art Unit 3771